     McGREGOR W. SCOTT
 1   United States Attorney
 2   AUDREY B. HEMESATH
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Email: Audrey.Hemesath@usdoj.gov

 6   Attorneys for Defendants

 7                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9   SAHIBJEET SINGH,                                   )
                                                        ) Case No.: 2:18-cv-2792 MCE EFB
10                          Plaintiff,                  )
                                                        )
11                  v.                                  )
12                                                      )
     KIRSTJEN NIELSEN, et al.,                          ) JOINT STIPULATION AND ORDER
13                                                      ) RE: EXTENSION OF TIME
                            Defendants.                 )
14                                                      )
                                                        )
15
16
           Defendants seek an additional 45 days in which to file an answer to the complaint or other
17
     dispositive pleading, and plaintiff does not object. Accordingly, the parties stipulate that the
18
     defendants’ answer will be due on February 13, 2019.
19
20
21   Dated: December 21, 2018                             Respectfully submitted,
22                                                        McGREGOR W. SCOTT
23                                                        United States Attorney

24                                                        s/ Audrey B. Hemesath
                                                          AUDREY B. HEMESATH
25                                                        Assistant United States Attorney
26
                                                          s/ Wahida Noorzad
27                                                        WAHIDA NOORZAD
                                                          Attorney for the Plaintiff
28


                                                      1
                                               ORDER
 1
 2         Pursuant to the parties’ stipulation, Defendants’ answer will be due on February 13, 2019.

 3         IT IS SO ORDERED.
 4   Dated: December 30, 2018
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
